[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                     FILED
                       FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                         ________________________ ELEVENTH CIRCUIT
                                                              NOVEMBER 2, 2007
                               No. 07-12385                   THOMAS K. KAHN
                           Non-Argument Calendar                  CLERK
                         ________________________

                    D. C. Docket No. 06-00005-CR-WLS-6

UNITED STATES OF AMERICA,


                                                     Plaintiff-Appellee,

                                     versus

CARL SHERRILL, JR.,

                                                     Defendant-Appellant.


                         ________________________

                  Appeal from the United States District Court
                      for the Middle District of Georgia
                       _________________________

                              (November 2, 2007)

Before HULL, MARCUS and WILSON, Circuit Judges.

PER CURIAM:

     Rick D. Collum, appointed counsel for Carl Sherrill, Jr., has filed a motion
to withdraw on appeal supported by a brief prepared pursuant to Anders v.

California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Our independent

review of the entire record reveals that counsel’s assessment of the relative merit of

the appeal is correct. Because independent examination of the entire record reveals

no issues of arguable merit, counsel’s motion to withdraw is GRANTED and

Sherrill’s conviction and sentence are AFFIRMED.




                                          2